Citation Nr: 1414575	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of the right ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2010, when it was remanded for additional development of the record.  

The Veteran testified at Travel Board hearing before a Veterans Law Judge in November 2009.  By letter dated January 2014, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, and he was provided with the opportunity for another hearing.  No response was received, and the Board will proceed with a determination in this case.


FINDINGS OF FACT

1.  Prior to July 20, 2010, the Veteran's right ankle disability resulted in no more than moderate limitation of motion. 

2.  From July 20, 2010, the Veteran's right ankle disability has resulted in marked limitation of motion


CONCLUSION OF LAW

The criteria for a 20 percent evaluation (but no higher) for residuals of a fracture of the right ankle have been met, effective July 20, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated June 2006, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2009 letter provided the criteria for rating his right ankle disability.  A March 2011 supplemental statement of the case then readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was seen in a VA outpatient treatment clinic in December 2006.  He reported he was episodically disturbed by right ankle pain and swelling. The Veteran's gait was intact on examination.  X-rays of the right ankle were reported to be within normal limits.  

The Veteran was afforded a VA joints examination in July 2007.  He stated he had pain on the right ankle when he was on his feet for a long time.  He denied giving way and instability.  He denied flare-ups.  He related he was employed full time, but that he had to cut back on his part time job due to pain and swelling in his right ankle.  He indicated he could walk two miles, but that he noticed swelling and pain.  An examination revealed the Veteran's gait was normal.  There was no evidence of abnormal weight bearing.  There was no deformity, tenderness, instability or crepitation.  He had normal range of motion without pain.  Some swelling was present.  No joint ankylosis was present.  The diagnosis was chronic right ankle sprain.  

On VA joints examination in April 2009, the Veteran asserted his right ankle had hurt on and off since service.  He reported pain and tenderness, but denied deformity, giving way, instability, weakness and stiffness.  He stated he was unable to stand for longer than 15 minutes.  He added he was able to walk more than 1/4 of a mile, but less than one mile.  On examination, gait was normal.  There was no evidence of abnormal weight bearing.  Tenderness and guarding of movement were present.  The Veteran had tenderness on the lateral ankle posterior to the malleolus.  There was no ankle instability or tendon abnormality.  Dorsiflexion was from 0 to 17 degrees and plantar flexion was from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions or motion.  Ankylosis was not present.  The diagnosis was status post traumatic fracture of the right ankle, healed, with small spur of the posterior ankle.  It was indicated this resulted in decreased mobility and pain.  The Veteran could not walk or stand for very long.

The Veteran was again examined by the VA on July 20, 2010.  He reported giving way, pain, stiffness, swelling and tenderness.  He stated he had difficulty walking long distances.  It was reported that cold weather made his ankle act up more.  The Veteran claimed he was able to walk 1/4 of a mile.  An examination disclosed gait was normal.  There was a palpable enlargement and deformity of the internal malleolus.  There was no ankle instability or tendon abnormality.  Dorsiflexion of the right ankle was from 0 to 15 degrees, and plantar flexion was from 0 to 40 degrees.  There was objective evidence of pain with motion, and following repetitive motion.  After three repetitions, dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 30 degrees.  The joint was not anklyosed.  It was indicated the Veteran started to have pain and difficulty with dorsiflexion at 5 degrees, but continued to 10 degrees.  He was limited to less than 5 degrees inversion and eversion of the right ankle.  The diagnosis was traumatic arthritis of the right ankle.

The Veteran reported that during a flare-up, he could barely dorsiflex the right ankle, and the examiner said this was 5 degrees or less.  The Veteran stated he could plantar flex a little bit during a flare-up, which he estimated at 10 degrees.  The examiner suggested this was 5 to 10 degrees.  The examiner related his opinion regarding the Veteran's motion during flare-ups was based on the facts given by the Veteran.  The Veteran described severe pain in the foot during flare-ups and that any motion of the ankle is very painful.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 20 percent evaluation may be assigned for marked limitation of motion of the ankle.  When the limitation of motion is moderate, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran asserts a higher rating is warranted for his right ankle disability.  During the hearing before a Veterans Law Judge in November 2009, the Veteran testified that he is unable to participate in sports or engage in activities with his children due to the severity of his right ankle disorder.  The July 2007 VA examination demonstrated the Veteran had normal range of motion of the right ankle.  The only abnormal findings were some swelling and tenderness.

The Board concedes the April 2009 VA examination showed the Veteran had very slight limitation of motion of the right ankle.  There was no evidence of pain following repetitive motion and no additional limitation of motion after repetitions of motion.  The findings provide no basis on which a rating in excess of 10 percent is warranted.  

While a higher rating based solely on range of motion is not warranted, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left ankle disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The July 20, 2010 VA examination establishes the Veteran has moderate limitation of motion with pain, and resulted in additional functional impairment.  Such impairment consists of additional limitation of motion following repetitions of movement.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent evaluation is warranted for the residuals of a right ankle fracture, effective July 20, 2010.  

Since ankylosis of the right ankle is not present, there is no basis on which a rating in excess of 20 percent is warranted.  See Diagnostic Code 5270.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for right ankle disability prior to July 20, 2010, is not warranted.  To this extent, the appeal is denied. 

A 20 percent rating (but no higher) for right ankle disability is warranted from July 20, 2010.  To this extent, the appeal is granted. subject to the governing law and regulations pertaining to the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


